Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”), entered into
on June 15, 2011, and effective as of August 1, 2011 (the “Effective Date”), is
by and between Orthofix Inc., a Minnesota corporation (the “Company”), and
Robert S. Vaters, an individual (the “Executive”).

PRELIMINARY STATEMENTS

A.    The Company and the Executive are parties to an Amended and Restated
Employment Agreement entered into as of July 28, 2010, as amended by an addendum
entered into as of March 9, 2011 (the “Prior Agreement”), but desire to amend
and restate the Prior Agreement in its entirety to memorialize the terms of
their relationship (including the Executive’s promotion as of the Effective Date
to President and Chief Executive Officer) in order to retain the continued
services of the Executive.

B.    The Executive desires to render such services, upon the terms and
conditions contained herein.

C.    The Company and the Executive agree and acknowledge that pursuant to this
Agreement the Executive will receive consideration and other benefits over and
above that which he was entitled to receive under the Prior Agreement and over
and above that which he would otherwise be entitled to receive as compensation
for services performed for the Company.

D.    The Company is a subsidiary of Orthofix International N.V., a corporation
organized under the laws of Curacao (the “Parent”) for whom Executive will also
perform services as contemplated hereby, and under certain compensation plans of
which Executive shall be eligible to receive compensation, and Parent is
agreeing to provide such compensation and guarantee the Company’s payment
obligations hereunder.

E.    Capitalized terms used herein and not otherwise defined have the meaning
for them set forth on Exhibit A attached hereto and incorporated herein by
reference.

The parties, intending to be legally bound, hereby agree and the Prior Agreement
is hereby amended and restated as follows:

I. EMPLOYMENT AND DUTIES

1.1    Duties. The Company hereby employs the Executive as an employee, and the
Executive agrees to be employed by the Company, upon the terms and conditions
set forth herein. While serving as an employee of the Company, the Executive
shall serve as Chief Executive Officer of the Company, and be appointed to serve
as President and Chief Executive Officer of the Parent. The Executive shall be
the senior most executive officer of the Company and Parent and shall have such
power and authority and perform such duties, functions and responsibilities as
are associated with and incident to such positions, and as the Board may from

 

1



--------------------------------------------------------------------------------

time to time require of him; provided, however, that such authority, duties,
functions and responsibilities are commensurate with the power, authority,
duties, functions and responsibilities generally performed by chief executive
officers of public companies which are similar in size and nature to, and the
financial position of, the Parent Group, including, but not limited to,
appropriate involvement in meetings of and exposure to the Board and its
committees. The Executive also agrees to serve, if elected, as an officer or
director of Parent or any other direct or indirect subsidiary of the Parent, in
each such case at no compensation in addition to that provided for in this
Agreement, but the Executive serves in such positions solely as an accommodation
to the Company and such positions shall grant him no rights hereunder (including
for purposes of the definition of Good Reason). The parties agree that the Board
will nominate the Executive to stand for election as a director of Parent at
Parent’s 2011 annual general meeting of shareholders, and that the Board will
recommend to Parent’s shareholders the Executive’s election to the Board at such
meeting in proxy materials filed and distributed in connection therewith.

1.2    Services. During the Term (as defined in Section 1.3), and excluding any
periods of vacation, sick leave or disability, the Executive agrees to devote
his full business time, attention and efforts to the business and affairs of the
Company. During the Term, it shall not be a violation of this Section 1.2 for
the Executive to (a) serve on civic or charitable boards or committees (but not
corporate boards), (b) deliver lectures or fulfill speaking engagements or
(c) manage personal investments, so long as such activities do not interfere
with the performance of the Executive’s responsibilities in accordance with this
Agreement. The Executive may serve on a corporate board to be designated by the
Executive (in addition to those referenced in the proviso below), so long as
such service does not substantially interfere with the performance of his duties
hereunder; provided, however, that if the Board concludes at any time that
serving on such board significantly interferes with the performance of the
Executive’s duties, the Board can require the Executive to resign from such
board. Beyond the foregoing, the Executive must request the Board’s prior
written consent to serve on any additional boards, which consent shall be at the
Board’s reasonable discretion and only so long as such service does not
interfere with the performance of his responsibilities hereunder; provided,
however, that the Executive advised the Company prior to his employment hereby
of his current (a) service on specified corporate boards and (b) provision of
management services pursuant to a limited liability agreement dated June 22,
2007 to which the Executive is a party, which services shall be reviewed from
time to time by the Board in accordance with its customary policies for
reviewing such positions.

1.3    Term of Employment. The term of this Agreement shall commence on the
Effective Date and shall continue until 11:59 p.m. Eastern Time on August 1,
2014 (the “Initial Term”) unless sooner terminated or extended as provided
hereunder. This Agreement shall automatically renew for additional one-year
periods on August 1, 2014 and on each and every August 1 thereafter (each such
extension, the “Renewal Term”) unless either party gives the other party written
notice of its or his election not to extend such employment at least six months
prior to the next August 1 renewal date. Further, if a Change of Control occurs
when less than two full years remain in the Initial Term or during any Renewal
Term, this Agreement shall automatically be extended for two years only from the
Change of Control Date and thereafter shall terminate on the second anniversary
of the Change of Control Date in accordance with its terms. The Initial Term,
together with any Renewal Term or extension as a result of a Change of

 

2



--------------------------------------------------------------------------------

Control, are collectively referred to herein as the “Term.” In the event that
the Executive continues to be employed by the Company after the Term, unless
otherwise agreed by the parties in writing, such continued employment shall be
on an at-will, month-to-month basis upon terms agreed upon at such time without
regard to the terms and conditions of this Agreement (except as expressly
provided herein) and this Agreement shall be deemed terminated at the end of the
Term, regardless of whether such employment continues at-will, other than
Articles VI and VII, plus specified provisions of Articles IV and V to the
extent they relate to termination of employment after expiration of the Term,
which shall survive the termination or expiration of this Agreement for any
reason.

1.4    Place of Performance; Relocation. During the Term, the Executive shall
initially commute on a weekly basis from his current residence in New Jersey to
the Company’s principal office in Lewisville, Texas, as further described
hereunder. On or before August 1, 2013, the Executive shall relocate his primary
residence to the Dallas/Fort Worth, Texas metropolitan area, after which time
the Executive shall reside in such metropolitan area and be based in Lewisville,
Texas.

II. COMPENSATION

2.1    General. The base salary and Incentive Compensation (as defined in
Section 2.3.) payable to the Executive hereunder, as well as any stock-based
compensation, including stock options, stock appreciation rights and restricted
stock grants, shall be determined from time to time by the Board and paid
pursuant to the Company’s customary payroll practices or in accordance with the
terms of the applicable stock-based Plans (as defined in Section 2.5). The
Company shall pay the Executive in cash, in accordance with the normal payroll
practices of the Company, the base salary and Incentive Compensation set forth
below. For the avoidance of doubt, in providing any compensation payable in
stock, the Company may withhold, deduct or collect from the compensation
otherwise payable or issuable to the Executive a portion of such compensation to
the extent required to comply with applicable tax laws to the extent such
withholding is not made or otherwise provided for pursuant to the agreement
governing such stock-based compensation.

2.2    Base Salary. The Executive shall be paid a base salary of no less than
$50,000 per month ($600,000 on an annualized basis) while he is employed by the
Company during the Term; provided, however, that nothing shall prohibit the
Company from reducing the base salary as part of an overall cost reduction
program that affects all senior executives of the Parent Group and does not
disproportionately affect the Executive, so long as such reductions do not
reduce the base salary to a rate that is less than 90% of the minimum base
salary amount set forth above (or, if the minimum base salary amount has been
increased during the Term, 90% of such increased amount). The base salary shall
be reviewed annually by the Board for increase (but not decrease, except as
permitted above) as part of its annual compensation review, and any increased
amount shall become the base salary under this Agreement.

2.3    Bonus or other Incentive Compensation. With respect to each fiscal year
of the Company during the Term, the Executive shall be eligible to receive
annual bonus compensation in an amount based on reasonable goals for the earning
of such compensation as may be

 

3



--------------------------------------------------------------------------------

determined by the Board from time to time (the “Goals”). Amounts that may be
earned upon attainment of all annual Goals will be targeted to equal not less
than 100% of the annual base salary in such fiscal year. The amount of any
actual payment under the Bonus Plan will depend upon the achievement (or not) of
the various performance metrics comprising the Goals, with an opportunity to
earn maximum annual bonus compensation of not less than 150% of annual base
salary in such fiscal year under Parent’s Executive Annual Incentive Plan or any
successor plan or as may be determined by the Board from time-to-time (the
“Bonus Plan”). Amounts will be less than either such target or nothing if the
Goals are not met as set forth under the terms of the Bonus Plan. Amounts
payable under the Bonus Plan shall be determined by the Board and shall be
payable following such fiscal year and no later than two and one-half months
after the end of such fiscal year. In addition, the Executive shall be eligible
to receive such additional bonus or incentive compensation as the Board may
establish from time to time in its sole discretion. Any bonus or incentive
compensation under this Section 2.3 under the Bonus Plan or otherwise (but not
the Special Retention Bonus described and defined in Section 2.4 below) is
referred to herein as “Incentive Compensation.” Stock-based compensation shall
not be considered Incentive Compensation under the terms of this Agreement
unless the parties expressly agree otherwise in writing.

2.4    Special Retention Cash Bonus. The parties agree and acknowledge that
prior to the date of this Agreement, Parent has awarded the Executive a special
retention cash bonus in the aggregate amount of $350,000 (the “Special Retention
Bonus”). Fifty percent (50%) of the Special Retention Bonus will be payable to
the Executive on December 31, 2011, and fifty percent (50%) of the Special
Retention Bonus will be payable to the Executive on June 30, 2012 (each such
date, a “Vesting Date”). In each case, payment of the applicable fifty percent
(50%) installment of the Executive’s Special Retention Bonus is contingent upon
the Executive remaining an employee of the Company or one of its subsidiaries
through the applicable Vesting Date. If the Executive does not remain an
employee of the Company or one of its subsidiaries through the applicable
Vesting Date for any reason (including because the Executive is terminated by
the Company with or without Cause, or because the Executive resigns for or
without Good Reason, before such applicable date), the applicable installment of
the Special Retention Bonus with respect to such Vesting Date will not be earned
nor payable to the Executive, and all of the Executive’s rights to such bonus
installment payment will be forfeited in its entirety. Notwithstanding anything
in this Agreement to the contrary, and as previously agreed by the parties, if
paid, no portion of the Special Retention Bonus will be included in the
calculation of “Base Amount” as defined in Appendix A hereof.

2.5    Stock Compensation. The Executive shall be eligible to receive
stock-based compensation, whether stock options, stock appreciation rights,
restricted stock grants or otherwise, under the Parent’s Amended and Restated
2004 Long Term Incentive Plan or other stock-based compensation plans as Parent
may establish from time to time (collectively, the “Plans”). The Executive shall
be considered for such grants no less often than once every eighteen months as
part of the Board’s annual compensation review, but any such grants shall be at
the sole discretion of the Board. In connection with Mr. Vaters’ promotion to
President and Chief Executive Officer as of the Effective Date, the parties
agree that on June 15, 2011 the Executive shall be granted options to purchase
25,000 shares of Common Stock of Parent (with an exercise price based on the
closing price of Parent’s common stock on June 15, 2011), vesting

 

4



--------------------------------------------------------------------------------

annually in one-third increments over a three-year period and pursuant to the
other terms and conditions of Parent’s standard form of stock option agreement.

2.6    Relocation Assistance.

(a) To facilitate Executive’s relocation to the Dallas/Fort Worth, Texas
metropolitan area on or prior to August 1, 2013, and the sale of Executive’s
home in New Jersey (the “NJ Home”), upon the request of Executive made during
the Term (provided that such relocation has occurred no later than August 1,
2013), the Company shall reimburse, on an after-tax basis (to the extent
taxable), (i) all reasonable expenses associated with the packing and
transporting of household goods, furniture and vehicles from New Jersey to the
Dallas/Fort Worth, Texas metropolitan area, (ii) reasonable travel expenses
related to Executive’s search for a new home in the Dallas/Fort Worth, Texas
metropolitan area (including air travel for the Executive and members of his
household at the time of the Executive’s move from New Jersey to Texas), and
(iii) reasonable and customary closing costs and real estate agent fee expenses
incurred in connection with the sale of the NJ Home and the purchase by
Executive of a new home in the Dallas/Fort Worth metropolitan area
(collectively, the “Relocation Expenses”).

(b) From August 1, 2011 until the earlier of August 1, 2013 or such date when
the Executive relocates his primary residence to the Lewisville, Texas
metropolitan area as contemplated by Section 1.4 (such period, the “Commuting
Period”), the Company shall pay the Executive $3,500 per month, on an after-tax
basis, as a temporary allowance for housing and related living expenses in the
Dallas/Fort Worth, Texas metropolitan area. In addition, during the Commuting
Period, the Company will reimburse Executive for the cost, on an after-tax
basis, of an average of two commercial round trip airline flights per month
between Dallas/Fort Worth, Texas and New Jersey. (Any further commuting flights
between such locations shall be at Executive’s personal expense.)

2.7    Car Allowance. The Executive shall receive an automobile allowance of
$900 per month.

III. EMPLOYEE BENEFITS

3.1    General. Subject only to any post-employment rights under Article V, so
long as the Executive is employed by the Company pursuant to this Agreement, he
shall be eligible for the following benefits to the extent generally available
to senior executives of the Company or by virtue of his position, tenure, salary
and other qualifications. Any eligibility shall be subject to and in accordance
with the terms and conditions of the Company’s benefits policies and applicable
plans (including as to deductibles, premium sharing, co-payments or other
cost-splitting arrangements).

3.2    Savings and Retirement Plans. The Executive shall be entitled to
participate in, and enjoy the benefits of, all savings, pension, salary
continuation and retirement plans, practices, policies and programs available to
senior executives of the Company.

 

5



--------------------------------------------------------------------------------

3.3    Welfare and Other Benefits. The Executive and/or the Executive’s eligible
dependents, as the case may be, shall be entitled to participate in, and enjoy
the benefits of, all welfare benefit plans, practices, policies and programs
provided by the Company (including without limitation, medical, prescription,
drug, dental, disability, salary continuance, group life, dependent life,
accidental death and travel accident insurance plans and programs) and other
benefits (including, without limitation, executive physicals and tax and
financial planning assistance) at a level that is available to other senior
executives of the Company.

3.4    Vacation. The Executive shall be entitled to 4 weeks paid vacation per
12-month period.

3.5    Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable business-related expenses incurred by the Executive in
performing his duties under this Agreement. Reimbursement of the Executive for
such expenses will be made upon presentation to the Company of expense vouchers
that are in sufficient detail to identify the nature of the expense, the amount
of the expense, the date the expense was incurred and to whom payment was made
to incur the expense, all in accordance with the expense reimbursement
practices, policies and procedures of the Company.

3.6    Key Man Insurance. The Company shall be entitled to obtain a “key man” or
similar life or disability insurance policy on the Executive, and neither the
Executive nor any of his family members, heirs or beneficiaries shall be
entitled to the proceeds thereof. Such insurance shall be available to offset
any payments due to the Executive pursuant to Section 5.1 of this Agreement due
to his death or Disability.

IV. TERMINATION OF EMPLOYMENT

4.1    Termination by Mutual Agreement. The Executive’s employment may be
terminated at any time during the Term by mutual written agreement of the
Company and the Executive.

4.2    Death. The Executive’s employment hereunder shall terminate upon his
death.

4.3    Disability. In the event the Executive incurs a Disability for a
continuous period exceeding 90 days or for a total of 180 days during any period
of 12 consecutive months, the Company may, at its election, terminate the
Executive’s employment during or after the Term by delivering a Notice of
Termination (as defined in Section 4.8) to the Executive 30 days in advance of
the date of termination.

4.4    Good Reason. The Executive may terminate his employment at any time
during or after the Term for Good Reason by delivering a Notice of Termination
to the Company 30 days in advance of the date of termination; provided, however,
that the Executive agrees not to terminate his employment for Good Reason until
the Executive has given the Company at least 30 days’ in which to cure the
circumstances set forth in the Notice of Termination constituting Good Reason
and if such circumstances are not cured by the 30th day, the Executive’s
employment shall terminate on such date. If the circumstances constituting Good
Reason are

 

6



--------------------------------------------------------------------------------

remedied within the cure period to the reasonable satisfaction of the Executive,
such event shall no longer constitute Good Reason for purposes of this Agreement
and the Executive shall thereafter have no further right hereunder to terminate
his employment for Good Reason as a result of such event. Unless the Executive
provides written notification of an event described in the definition of Good
Reason within 90 days after the Executive has actual knowledge of the occurrence
of any such event, the Executive shall be deemed to have consented thereto and
such event shall no longer constitute Good Reason for purposes of this
Agreement.

4.5    Termination without Cause. The Company may terminate the Executive’s
employment at any time during or after the Term without Cause by delivering to
the Executive a Notice of Termination 30 days in advance of the date of
termination; provided that as part of such notice the Company may request that
the Executive immediately tender the resignations contemplated by Section 4.9
and otherwise cease performing his duties hereunder. The Notice of Termination
need not state any reason for termination and such termination can be for any
reason or no reason. The date of termination shall be the date set forth in the
Notice of Termination.

4.6    Cause. The Company may terminate the Executive’s employment at any time
during or after the Term for Cause by delivering a Notice of Termination to the
Executive. The Notice of Termination shall include a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the entire
membership of the Board, at a meeting of the Board called and held for such
purpose, finding that in the good faith opinion of the Board an event
constituting Cause has occurred and specifying the particulars thereof. A Notice
of Termination for Cause may not be delivered unless in conjunction with such
Board meeting the Executive was given reasonable notice and the opportunity for
the Executive, together with the Executive’s counsel, to be heard before the
Board prior to such vote. If the event constituting Cause for termination is
other than as a result of a breach or violation by the Executive of any
provision of Article VI and only if the event constituting Cause is curable,
then the Executive shall have 30 days from the date of the Notice of Termination
to cure such event described therein to the reasonable satisfaction of the Board
in its sole discretion and, if such event is cured by the Executive within the
cure period, such event shall no longer constitute Cause for purposes of this
Agreement and the Company shall thereafter have no further right to terminate
the Executive’s employment for Cause as a result of such event. The Executive
shall have no other rights under this Agreement to cure an event that
constitutes Cause. Unless the Company provides written notification of an event
described in the definition of Cause within 90 days after the Company knows or
has reason to know of the occurrence of any such event, the Company may not
terminate the Executive for Cause unless such event is recurring or uncurable.
Knowledge shall mean actual knowledge of the Board or the Company’s senior
executives.

4.7    Voluntary Termination. The Executive may voluntarily terminate his
employment at any time during or after the Term by delivering to the Company a
Notice of Termination 30 days in advance of the date of termination (a
“Voluntary Termination”). For purposes of this Agreement, a Voluntary
Termination shall not include a termination of the Executive’s employment by
reason of death or for Good Reason, but shall include voluntary termination upon
retirement in accordance with the Company’s retirement policies. A Voluntary
Termination shall not be considered a breach or other violation of this
Agreement.

 

7



--------------------------------------------------------------------------------

4.8    Notice of Termination. Any termination of employment under this Agreement
by the Company or the Executive requiring a notice of termination shall require
delivery of a written notice by one party to the other party (a “Notice of
Termination”). A Notice of Termination must indicate the specific termination
provision of this Agreement relied upon and the date of termination. It must
also set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination, other than in the event of a Voluntary
Termination or termination without Cause. The date of termination specified in
the Notice of Termination shall comply with the time periods required under this
Article IV, and may in no event be earlier than the date such Notice of
Termination is delivered to or received by the party getting the notice. If the
Executive fails to include a date of termination in any Notice of Termination he
delivers, the Company may establish such date in its sole discretion. No Notice
of Termination under Section 4.4 or 4.6 shall be effective until the applicable
cure period, if any, shall have expired without the Company or the Executive,
respectively, having corrected the event or events subject to cure to the
reasonable satisfaction of the other party. The terms “termination” and
“termination of employment,” as used herein are intended to mean a termination
of employment which constitutes a “separation from service” under Section 409A.

4.9    Resignations. Upon ceasing to be an employee of the Company for any
reason, or earlier upon request by the Company pursuant to Section 4.5, the
Executive agrees to immediately tender written resignations to the Company with
respect to all officer and director positions he may hold at that time with any
member of the Parent Group.

V. PAYMENTS ON TERMINATION

5.1    Death; Disability; Resignation for Good Reason; Termination without
Cause. If at any time during the Term the Executive’s employment with the
Company is terminated pursuant to Section 4.2, 4.3, 4.4 or 4.5, the Executive
shall be entitled to the payment and benefits set forth below only. If at any
time after the Term the Executive’s employment with the Company is terminated
pursuant to Section 4.2, 4.3, 4.4 or 4.5, the Executive shall be entitled to the
payment and benefits set forth in (a), (b) and the specified provisions of
(c) only.

(a) any unpaid base salary and accrued unpaid vacation then owing through the
date of termination or Incentive Compensation that is as of such date actually
earned or owing under Article II, but not yet paid to the Executive, which
amounts shall be paid to the Executive within 30 days of the date of
termination; provided, however, the Executive shall be entitled to receive the
pro rata amount of any Bonus Plan Incentive Compensation for the fiscal year of
his termination of employment (based on the number of business days he was
actually employed by the Company during the fiscal year in which the termination
of employment occurs) that he would have received had his employment not been
terminated during such year. Nothing in the foregoing sentence is intended to
give the Executive greater rights to such Incentive Compensation than a pro rata
portion of what he would ordinarily be entitled to under the Bonus Plan
Incentive Compensation that would have been applicable to him had his employment
not been terminated, it being understood that Executive’s termination of
employment shall not be used to disqualify Executive from or make him ineligible
for a pro rata portion of the Bonus Plan Incentive Compensation to which he
would otherwise have been entitled.

 

8



--------------------------------------------------------------------------------

The pro rata portion of Bonus Plan Incentive Compensation shall, subject to
Section 7.16, be paid at the time such Incentive Compensation is paid to senior
executives of the Company (“Severance Bonus Payment Date”) but in no event later
than two and one-half months after the end of such fiscal year.

(b) a one-time lump sum severance payment in an amount equal to 200% of the
Executive’s Base Amount. The lump sum severance payment shall be paid within 30
days of the Executive’s signing the release described in Section 5.4 and the
expiration of any applicable revocation period, subject, in the case of
termination other than as a result of the Executive’s death, to Section 7.16.

(c) all stock options, stock appreciation rights or similar stock-based rights
granted to the Executive shall vest in full and be immediately exercisable and
any risk of forfeiture included in restricted or other stock grants previously
made to the Executive shall immediately lapse. In addition, if the Executive’s
employment is terminated pursuant to Section 4.2, 4.3, 4.4 or 4.5 during or
after the Term, the Executive shall have until the earlier of (i) five (5) years
from the date of termination, or (ii) the latest date that each stock option or
stock appreciation right would otherwise expire by its original terms had the
Executive’s employment not terminated to exercise any outstanding stock options
or stock appreciation rights that were granted prior to June 30, 2009. For any
new stock options awarded after June 29, 2009, if the Executive’s employment is
terminated pursuant to Section 4.2, 4.3, 4.4 or 4.5 during or after the Term,
the Executive shall have until the earlier of (i) two (2) years from the date of
termination, or (ii) the latest date that each stock option or stock
appreciation right would otherwise expire by its original terms had the
Executive’s employment not terminated to exercise any vested and outstanding
stock options or stock appreciation rights that were granted after June 29,
2009. The vesting and extension of the exercise period set forth in this
Section 5.1(c) shall occur notwithstanding any provision in any Plans or related
grant documents which provides for a lesser vesting or shorter period for
exercise upon termination by the Company without Cause (which for this purpose
shall include a termination by the Executive for Good Reason), notwithstanding
anything to the contrary in any Plans or grant documents; provided, however, and
for the avoidance of doubt, nothing in this Agreement shall be construed as or
imply that this Agreement does or can grant greater rights than are allowed
under the terms and conditions of the Plans; provided, further, and for the
avoidance of doubt, the first sentence of this Section 5.1(c) shall not apply to
a termination of employment after the Term.

(d) to the fullest extent permitted by the Company’s then-current benefit plans,
continuation of health, dental, vision and life insurance coverage (but not
pension, retirement, profit-sharing, severance or similar compensatory
benefits), for the Executive and the Executive’s eligible dependents
substantially similar to coverage they were receiving or which they were
entitled to immediately prior to the termination of the Executive’s employment
for the lesser of 24 months after termination or until the Executive secures
coverage from new employment and the period of COBRA health care continuation
coverage provided under Section 4980B of the Code shall run concurrently with
the foregoing 24 month period. In order to receive such benefits, the Executive
or his eligible dependents must continue to make any required co-payments,
deductibles,

 

9



--------------------------------------------------------------------------------

premium sharing or other cost-splitting arrangements the Executive was otherwise
paying immediately prior to the date of termination and nothing herein shall
require the Company to be responsible for such items. If Executive is a
“specified employee” under Section 409A, the full cost of the continuation or
provision of employee group welfare benefits (other than medical or dental
benefits) shall be paid by Executive until the earliest to occur of
(i) Executive’s death or (ii) the first day of the seventh month following
Executive’s termination of employment, and such cost shall be reimbursed by the
Company to, or on behalf of, Executive in a lump sum cash payment on the earlier
to occur of Executive’s death or the first day of the seventh month following
Executive’s termination of employment, except that, as provided above, Executive
shall not receive reimbursement for any required co-payments, deductibles,
premium sharing or other cost-splitting arrangements the Executive was otherwise
paying immediately prior to the date of termination.

(e) a cash payment to the Executive in the amount of $35,000 which Executive
shall use towards the costs and expenses of executive outplacement services or
an education program selected by the Executive. The payment shall be paid within
30 days of the Executive’s signing the release described in Section 5.4 and the
expiration of any applicable revocation period, subject, in the case of
termination other than as a result of the Executive’s death, to Section 7.16.

In the event the Executive’s termination is pursuant to Section 4.2, in lieu of
a lump sum payment, the Executive’s heirs, beneficiaries, or personal
representatives, as applicable, shall receive (i) salary-related portions of the
Base Amount on regular payroll dates of the Company until the second anniversary
of the date of termination of the Executive and (ii) Incentive
Compensation-related portions of the Base Amount on the dates that such
Incentive Compensation is actually paid by the Company to its senior executives,
but in no event later than two and one-half months after the end of such fiscal
year. Further, any payments by the Company under Section 5.1(b) above pursuant
to a termination under Section 4.2 or 4.3 shall be reduced by any payments
received by the Executive pursuant to any of the Company’s employee welfare
benefit plans providing for payments in the event of death or Disability.

5.2    Termination for Cause; Voluntary Termination. If at any time during or
after the Term the Executive’s employment with the Company is terminated
pursuant to Section 4.6 or 4.7, the Executive shall be entitled to only the
following:

(a) any unpaid base salary and accrued unpaid vacation then owing through the
date of termination or Incentive Compensation that is as of such date actually
earned or owing under Article II, but not yet paid to the Executive, which
amounts shall be paid to the Executive within 30 days of the date of
termination. Nothing in this provision is intended to imply that the Executive
is entitled to any partial or pro rata payment of Incentive Compensation on
termination unless the Bonus Plan expressly provides as much under its specific
terms.

(b) whatever rights, if any, that are available to the Executive upon such a
termination pursuant to the Plans or any award documents related to any
stock-based compensation such as stock options, stock appreciation rights or
restricted stock grants.

 

10



--------------------------------------------------------------------------------

This Agreement does not grant any greater rights with respect to such items than
provided for in the Plans or the award documents in the event of any termination
for Cause or a Voluntary Termination.

5.3    Termination following Change of Control. The Executive shall have no
specific right to terminate this Agreement or right to any severance payments or
other benefits solely as a result of a Change of Control or Potential Change of
Control. However, if during a Change of Control Period during or after the Term,
(a) the Executive terminates his employment with the Company pursuant to
Section 4.4, or (b) the Company terminates the Executive’s employment pursuant
to Section 4.5, the lump sum severance payment under Section 5.1 shall be
increased from 200% of the Base Amount to 250% of the Base Amount and, for a
termination of employment described in (a) and (b) during the Term, the period
for continuation of benefits under Section 5.1 shall be increased to 30 months
from 24 months. The terms and rights with respect to such payments shall
otherwise be governed by Section 5.1. No other rights result from termination
during a Change of Control Period; provided, however, that nothing in this
Section 5.3 is intended to limit or impair the rights of the Executive under the
Plans or any documents evidencing any stock-based compensation awards in the
event of a Change of Control if such Plans or award documents grant greater
rights than are set forth herein.

5.4    Release. The Company’s obligation to pay or provide any benefits to the
Executive following termination (other than in the event of death pursuant to
Section 4.2) is expressly subject to the requirement that he execute and not
breach or rescind a release relating to employment matters and the circumstances
surrounding his termination in favor of the members of the Parent Group and
their officers, directors and related parties and agents, in a form acceptable
to the Company at the time of termination of employment. The Company shall
deliver such release to the Executive within three business days following his
termination of employment and the Executive shall be obligated to sign and
return the release to the Company within 45 days of receipt of such release to
receive any benefits or payments following termination.

5.5    Other Benefits. Except as expressly provided otherwise in this Article V,
the provisions of this Agreement shall not affect the Executive’s participation
in, or terminating distributions and vested rights under, any pension,
profit-sharing, insurance or other employee benefit plan of the Parent Group to
which the Executive is entitled pursuant to the terms of such plans, or expense
reimbursements he is otherwise entitled to under Section 3.5.

5.6    No Mitigation. It will be difficult, and may be impossible, for the
Executive to find reasonably comparable employment following the termination of
the Executive’s employment, and the protective provisions under Article VI
contained herein will further limit the employment opportunities for the
Executive. In addition, the Company’s severance pay policy applicable in general
to its salaried employees does not provide for mitigation, offset or reduction
of any severance payment received thereunder. Accordingly, the parties hereto
expressly agree that the payment of severance compensation in accordance with
the terms of this Agreement will be liquidated damages, and that the Executive
shall not be required to seek other employment, or otherwise, to mitigate any
payment provided for hereunder.

 

11



--------------------------------------------------------------------------------

5.7    Limitation; No Other Rights. Any amounts due or payable under this
Article V are in the nature of severance payments or liquidated damages, or
both, and the Executive agrees that such amounts shall fully compensate the
Executive, his dependents, heirs and beneficiaries and the estate of the
Executive for any and all direct damages and consequential damages that they do
or may suffer as a result of the termination of the Executive’s employment, or
both, and are not in the nature of a penalty. Notwithstanding the above, no
member of the Parent Group shall be liable to the Executive under any
circumstances for any consequential, incidental, punitive or similar damages.
The Executive expressly acknowledges that the payments and other rights under
this Article V shall be the sole monies or other rights to which the Executive
shall be entitled to and such payments and rights will be in lieu of any other
rights or remedies he might have or otherwise be entitled to. In the event of
any termination under this Article V, the Executive hereby expressly waives any
rights to any other amounts, benefits or other rights, including without
limitation whether arising under current or future compensation or severance or
similar plans, agreements or arrangements of any member of the Parent Group
(including as a result of changes in (or of) control or similar transactions),
unless Executive’s entitlement to participate or receive benefits thereunder has
been expressly approved by the Board. Similarly, no one in the Parent Group
shall have any further liability or obligation to the Executive following the
date of termination, except as expressly provided in this Agreement.

5.8    No Right to Set Off. The Company shall not be entitled to set off against
amounts payable to the Executive hereunder any amounts earned by the Executive
in other employment, or otherwise, after termination of his employment with the
Company, or any amounts which might have been earned by the Executive in other
employment had he sought such other employment.

5.9    Adjustments Due to Excise Tax.

(a) If it is determined that any amount or benefit to be paid or payable to the
Executive under this Agreement or otherwise in conjunction with his employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with his employment) would give
rise to liability of the Executive for the excise tax imposed by Section 4999 of
the Code, as amended from time to time, or any successor provision (the “Excise
Tax”), then the amount or benefits payable to the Executive (the total value of
such amounts or benefits, the “Payments”) shall be reduced by the Company to the
extent necessary so that no portion of the Payments to the Executive is subject
to the Excise Tax. Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of applicable federal, state, and
local income and payroll taxes on such reduced Payments other than the Excise
Tax (collectively, the “Deductions”)) is greater than the excess of (1) the net
amount of the Payments, without reduction (but after making the Deductions) over
(2) the amount of Excise Tax to which the Executive would be subject in respect
of such Payments.

(b) In the event it is determined that the Excise Tax may be imposed on the
Executive prior to the possibility of any reductions being made pursuant to
Section 5.9(a), the Company and the Executive agree to take such actions as they
may mutually

 

12



--------------------------------------------------------------------------------

agree in writing to take to avoid any such reductions being made or, if such
reduction is not otherwise required by Section 5.9(a), to reduce the amount of
Excise Tax imposed.

(c) The independent public accounting firm serving as the Company’s auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”) shall make in writing in good
faith all calculations and determinations under this Section 5.9, including the
assumptions to be used in arriving at any calculations. For purposes of making
the calculations and determinations under this Section 5.9, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999. The Company and Executive
shall furnish to the Accountants and each other such information and documents
as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 5.9. The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.

VI. PROTECTIVE PROVISIONS

6.1    Noncompetition. Without the prior written consent of the Board (which may
be withheld in the Board’s sole discretion), so long as the Executive is an
employee of the Company or any other member of the Parent Group and for a
two-year period thereafter, the Executive agrees that he shall not anywhere in
the Prohibited Area, for his own account or the benefit of any other, engage or
participate in or assist or otherwise be connected with a Competing Business.
For the avoidance of doubt, the Executive understands that this Section 6.1
prohibits the Executive from acting for himself or as an officer, employee,
manager, operator, principal, owner, partner, shareholder, advisor, consultant
of, or lender to, any individual or other Person that is engaged or participates
in or carries out a Competing Business or is actively planning or preparing to
enter into a Competing Business. The parties agree that such prohibition shall
not apply to the Executive’s passive ownership of not more than 5% of a
publicly-traded company.

6.2    No Solicitation or Interference. So long as the Executive is an employee
of the Company or any other member of the Parent Group (other than while an
employee acting solely for the express benefit of the Parent Group) and for a
two-year period thereafter, the Executive shall not, whether for his own account
or for the account or benefit of any other Person, throughout the Prohibited
Area:

(a) request, induce or attempt to influence (i) any customer of any member of
the Parent Group to limit, curtail, cancel or terminate any business it
transacts with, or products or services it receives from or sells to, or
(ii) any Person employed by (or otherwise engaged in providing services for or
on behalf of) any member of the Parent Group to limit, curtail, cancel or
terminate any employment, consulting or other service arrangement, with any
member of the Parent Group. Such prohibition shall expressly extend to any
hiring or enticing away (or any attempt to hire or entice away) any employee or
consultant of the Parent Group.

(b) solicit from or sell to any customer any products or services that any
member of the Parent Group provides or is capable of providing to such customer
and

 

13



--------------------------------------------------------------------------------

that are the same as or substantially similar to the products or services that
any member of the Parent Group, sold or provided while the Executive was
employed with, or providing services to, any member of the Parent Group.

(c) contact or solicit any customer for the purpose of discussing (i) services
or products that are competitive with and the same or closely similar to those
offered by any member of the Parent Group or (ii) any past or present business
of any member of the Parent Group.

(d) request, induce or attempt to influence any supplier, distributor or other
Person with which any member of the Parent Group has a business relationship or
to limit, curtail, cancel or terminate any business it transacts with any member
of the Parent Group.

(e) otherwise interfere with the relationship of any member of the Parent Group
with any Person which is, or within one-year prior to the Executive’s date of
termination was, doing business with, employed by or otherwise engaged in
performing services for, any member of the Parent Group.

6.3    Confidential Information. During the period of the Executive’s employment
with the Company or any member of the Parent Group and at all times thereafter,
the Executive shall hold in secrecy for the Company all Confidential Information
that may come to his knowledge, may have come to his attention or may have come
into his possession or control while employed by the Company (or otherwise
performing services for any member of the Parent Group). Notwithstanding the
preceding sentence, the Executive shall not be required to maintain the
confidentiality of any Confidential Information which (a) is or becomes
available to the public or others in the industry generally (other than as a
result of disclosure or inappropriate use, or caused, by the Executive in
violation of this Section 6.3) or (b) the Executive is compelled to disclose
under any applicable laws, regulations or directives of any government agency,
tribunal or authority having jurisdiction in the matter or under subpoena.
Except as expressly required in the performance of his duties to the Company
under this Agreement, the Executive shall not use for his own benefit or
disclose (or permit or cause the disclosure of) to any Person, directly or
indirectly, any Confidential Information unless such use or disclosure has been
specifically authorized in writing by the Company in advance. During the
Executive’s employment and as necessary to perform his duties under Section 1.2,
the Company will provide and grant the Executive access to the Confidential
Information. The Executive recognizes that any Confidential Information is of a
highly competitive value, will include Confidential Information not previously
provided the Executive and that the Confidential Information could be used to
the competitive and financial detriment of any member of the Parent Group if
misused or disclosed by the Executive. The Company promises to provide access to
the Confidential Information only in exchange for the Executive’s promises
contained herein, expressly including the covenants in Sections 6.1, 6.2 and
6.4.

6.4    Inventions.

 

14



--------------------------------------------------------------------------------

(a) The Executive shall promptly and fully disclose to the Company any and all
ideas, improvements, discoveries and inventions, whether or not they are
believed to be patentable (“Inventions”), that the Executive conceives of or
first actually reduces to practice, either solely or jointly with others, during
the Executive’s employment with the Company or any other member of the Parent
Group, and that relate to the business now or thereafter carried on or
contemplated by any member of the Parent Group or that result from any work
performed by the Executive for any member of the Parent Group.

(b) The Executive acknowledges and agrees that all Inventions shall be the sole
and exclusive property of the Company (or member of the Parent Group) and are
hereby assigned to the Company (or applicable member of the Parent Group).
During the term of the Executive’s employment with the Company (or any other
member of the Parent Group) and thereafter, whenever requested to do so by the
Company, the Executive shall take such action as may be requested to execute and
assign any and all applications, assignments and other instruments that the
Company shall deem necessary or appropriate in order to apply for and obtain
Letters Patent of the United States and/or of any foreign countries for such
Inventions and in order to assign and convey to the Company (or any other member
of the Parent Group) or their nominees the sole and exclusive right, title and
interest in and to such Inventions.

(c) The Company acknowledges and agrees that the provisions of this Section 6.4
do not apply to an Invention: (i) for which no equipment, supplies, or facility
of any member of the Parent Group or Confidential Information was used;
(ii) that was developed entirely on the Executive’s own time and does not
involve the use of Confidential Information; (iii) that does not relate directly
to the business of any member of the Parent Group or to the actual or
demonstrably anticipated research or development of any member of the Parent
Group; and (iv) that does not result from any work performed by the Executive
for any member of the Parent Group.

6.5    Return of Documents and Property. Upon termination of the Executive’s
employment for any reason, the Executive (or his heirs or personal
representatives) shall immediately deliver to the Company (a) all documents and
materials containing Confidential Information (including without limitation any
“soft” copies or computerized or electronic versions thereof) or otherwise
containing information relating to the business and affairs of any member of the
Parent Group (whether or not confidential), and (b) all other documents,
materials and other property belonging to any member of the Parent Group that
are in the possession or under the control of the Executive.

6.6    Reasonableness; Remedies. The Executive acknowledges that each of the
restrictions set forth in this Article VI are reasonable and necessary for the
protection of the Company’s business and opportunities (and those of the Parent
Group) and that a breach of any of the covenants contained in this Article VI
would result in material irreparable injury to the Company and the other members
of the Parent Group for which there is no adequate remedy at law and that it
will not be possible to measure damages for such injuries precisely.
Accordingly, the Company and any member of the Parent Group shall be entitled to
the remedies of injunction and specific performance, or either of such remedies,
as well as all other remedies to which any

 

15



--------------------------------------------------------------------------------

member of the Parent Group may be entitled, at law, in equity or otherwise,
without the need for the posting of a bond or by the posting of the minimum bond
that may otherwise be required by law or court order.

6.7    Extension; Survival. The Executive and the Company agree that the time
periods identified in this Article VI will be stayed, and the Company’s
obligation to make any payments or provide any benefits under Article V shall be
suspended, during the period of any breach or violation by the Executive of the
covenants contained herein. The parties further agree that this Article VI shall
survive the termination or expiration of this Agreement for any reason. The
Executive acknowledges that his agreement to each of the provisions of this
Article VI is fundamental to the Company’s willingness to enter into this
Agreement and for it to provide for the severance and other benefits described
in Article V, none of which the Company was required to do prior to the date
hereof. Further, it is the express intent and desire of the parties for each
provision of this Article VI to be enforced to the fullest extent permitted by
law. If any part of this Article VI, or any provision hereof, is deemed illegal,
void, unenforceable or overly broad (including as to time, scope and geography),
the parties express desire is that such provision be reformed to the fullest
extent possible to ensure its enforceability or if such reformation is deemed
impossible then such provision shall be severed from this Agreement, but the
remainder of this Agreement (expressly including the other provisions of this
Article VI) shall remain in full force and effect.

VII. MISCELLANEOUS

7.1    Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed to have been effectively made or given if
personally delivered, or if sent via U.S. mail or recognized overnight delivery
service or sent via confirmed e-mail or facsimile to the other party at its
address set forth below in this Section 7.1, or at such other address as such
party may designate by written notice to the other party hereto. Any effective
notice hereunder shall be deemed given on the date personally delivered, three
business days after mailed via U.S. mail or one business day after it is sent
via overnight delivery service or via confirmed e-mail or facsimile, as the case
may be, to the following address:

 

If to the Company:

Orthofix Inc.

Attn: Senior Vice President, General Counsel and

Corporate Secretary

3451 Plano Pkwy

Lewisville, TX 75056

Facsimile: 214-937-2759

With a copy which shall not constitute notice to:

Hogan Lovells US LLP

555 Thirteenth Street, N.W.

Washington, D.C. 20004

 

 

 

 

16



--------------------------------------------------------------------------------

Telephone No.: (202) 637-5600

Facsimile No.: (202)-637-5910

Email: joseph.gilligan@hoganlovells.com

If to the Executive:

 

At the most recent address on file with the Company

 

With a copy which shall not constitute notice to:

Outten & Golden LLP

3 Park Avenue 29th Floor

New York, NY 10016

Attention: Wayne N. Outten

Telephone No.: (212)-245-1000

Facsimile No.: (212)-977-4005

E-mail: WNO@outtengolden.com

7.2    Legal Fees.

(a) The Company shall pay all reasonable legal fees and expenses of the
Executive’s counsel in connection with the preparation and negotiation of this
Agreement.

(b) It is the intent of the Company that the Executive not be required to bear
the legal fees and related expenses associated with the enforcement or defense
of the Executive’s rights under this Agreement by litigation, arbitration or
other legal action because having to do so would substantially detract from the
benefits intended to be extended to the Executive hereunder. Accordingly, the
parties hereto agree that any dispute or controversy arising under or in
connection with this Agreement shall be resolved exclusively and finally by
binding arbitration in the Dallas/Fort Worth, Texas metropolitan area, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The Company shall be responsible for its own fees, costs and
expenses and shall pay to the Executive an amount equal to all reasonable
attorneys’ and related fees, costs and expenses incurred by the Executive in
connection with such arbitration unless the arbitrator determines that the
Executive (a) did not commence or engage in the arbitration with a reasonable,
good faith belief that his claims were meritorious or (b) the Executive’s claims
had no merit and a reasonable person under similar circumstances would not have
brought such claims. If there is any dispute between the Company and the
Executive as to the payment of such fees and expenses, the arbitrator shall
resolve such dispute, which resolution shall also be final and binding on the
parties, and as to such dispute only the burden of proof shall be on the
Company.

 

17



--------------------------------------------------------------------------------

7.3    Severability. If an arbitrator or a court of competent jurisdiction
determines that any term or provision hereof is void, invalid or otherwise
unenforceable, (a) the remaining terms and provisions hereof shall be unimpaired
and (b) such arbitrator or court shall replace such void, invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the void,
invalid or unenforceable term or provision. For the avoidance of doubt, the
parties expressly intend that this provision extend to Article VI of this
Agreement.

7.4    Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to the subject matter hereof and shall supersede any and
all previous contracts, arrangements or understandings between the Company, the
Parent and the Executive relating to the Executive’s employment by the Company,
expressly including the Prior Agreement, which Prior Agreement is hereby
terminated in its entirety and of no further force and effect. The Executive
expressly acknowledges that he has no further rights, and hereby waives or
forfeits any and all rights he may have or may have had, under the Prior
Agreement as a result of its termination hereby, and neither the Company nor any
member of the Parent Group shall have any obligation to make any payments or
satisfy any other liability to him thereunder. Nothing in this Agreement shall
modify or alter the Indemnity Agreement dated October 31, 2008, by and between
Parent and the Executive (the “Indemnity Agreement”) or alter or impair any of
the Executive’s rights under the Plans or related award agreements. In the event
of any conflict between this Agreement and any other agreement between the
Executive and the Company (or any other member of the Parent Group), this
Agreement shall control.

7.5    Amendment; Modification. Except for increases in Base Salary, and
adjustments with respect to Incentive Compensation, made as provided in Article
II, this Agreement may be amended at any time only by mutual written agreement
of the Executive and the Company; provided, however, that, notwithstanding any
other provision of this Agreement, the Plans (or any award documents under the
Plans) or the Indemnity Agreement, the Company may reform this Agreement, the
Plans (or any award documents under the Plans), the Indemnity Agreement or any
provision thereof (including, without limitation, an amendment instituting a
six-month waiting period before a distribution) or otherwise as contemplated by
Section 7.16 below.

7.6    Withholding. The Company shall be entitled to withhold, deduct or collect
or cause to be withheld, deducted or collected from payment any amount of
withholding taxes required by law, statutory deductions or collections with
respect to payments made to the Executive in connection with his employment,
termination (including Article V) or his rights hereunder, including as it
relates to stock-based compensation.

7.7    Representations.

(a) The Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by the Executive do not
and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound, and (ii) upon the execution and
delivery of this Agreement by the Company, this Agreement shall be the valid and
binding obligation of the Executive, enforceable in

 

18



--------------------------------------------------------------------------------

accordance with its terms. The Executive hereby acknowledges and represents that
he has consulted with legal counsel regarding his rights and obligations under
this Agreement and that he fully understands the terms and conditions contained
herein.

(b) The Company hereby represents and warrants to the Executive that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any material
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which it is bound and (ii) upon the execution and delivery of
this Agreement by the Executive, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms.

7.8    Governing Law; Jurisdiction. This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the State of Texas
without regard to any provision of that State’s rules on the conflicts of law
that might make applicable the law of a jurisdiction other than that of the
State of Texas. Except as otherwise provided in Section 7.2, all actions or
proceedings arising out of this Agreement shall exclusively be heard and
determined in state or federal courts in the State of Texas having appropriate
jurisdiction. The parties expressly consent to the exclusive jurisdiction of
such courts in any such action or proceeding and waive any objection to venue
laid therein or any claim for forum nonconveniens.

7.9    Successors. This Agreement shall be binding upon and inure to the benefit
of, and shall be enforceable by the Executive, the Company, and their respective
heirs, executors, administrators, legal representatives, successors, and
assigns. In the event of a Business Combination (as defined in clause (iii) of
Change of Control), the provisions of this Agreement shall be binding upon and
inure to the benefit of the parent or entity resulting from such Business
Combination or to which the assets shall be sold or transferred, which entity
from and after the date of such Business Combination shall be deemed to be the
Company for purposes of this Agreement. In the event of any other assignment of
this Agreement by the Company, the Company shall remain primarily liable for its
obligations hereunder; provided, however, that if the Company is financially
unable to meet its obligations hereunder, the Parent shall assume responsibility
for the Company’s obligations hereunder pursuant to the guaranty provision
following the signature page hereof. The Executive expressly acknowledges that
the Parent and other members of the Parent Group (and their successors and
assigns) are third party beneficiaries of this Agreement and may enforce this
Agreement on behalf of themselves or the Company. Both parties agree that there
are no third party beneficiaries to this Agreement other than as expressly set
forth in this Section 7.9.

7.10    Nonassignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Executive, his beneficiaries, dependents or
legal representatives without the Company’s prior written consent; provided,
however, that nothing in this Section 7.10 shall preclude (a) the Executive from
designating a beneficiary to receive any benefit payable hereunder upon his
death or (b) the executors, administrators or other legal representatives of the
Executive or his estate from assigning any rights hereunder to the Person(s)
entitled thereto.

 

19



--------------------------------------------------------------------------------

7.11    No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation in favor of any
third party, or to execution, attachment, levy or similar process or assignment
by operation of law in favor of any third party, and any attempt, voluntary or
involuntary, to effect any such action shall be null, void and of no effect.

7.12    Waiver. No term or condition of this Agreement shall be deemed to have
been waived, nor there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

7.13    Construction. The headings of articles or sections herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement. References to days
found herein shall be actual calendar days and not business days unless
expressly provided otherwise.

7.14    Counterparts. This Agreement may be executed by any of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.

7.15    Effectiveness. This Agreement shall be effective as of the Effective
Date when signed by the Executive and the Company.

7.16    Code Section 409A.

(a) It is the intent of the parties that payments and benefits under this
Agreement comply with Section 409A and, accordingly, to interpret, to the
maximum extent permitted, this Agreement to be in compliance therewith. If the
Executive notifies the Company in writing (with specificity as to the reason
therefore) that the Executive believes that any provision of this Agreement (or
of any award of compensation, including equity compensation or benefits) would
cause the Executive to incur any additional tax or interest under Section 409A
and the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the parties shall,
in good faith, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified by the parties to try to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent of the applicable provision
without violating the provisions of Code Section 409A. Notwithstanding the
foregoing, the Company shall not be required to assume any economic burden in
connection therewith.

 

20



--------------------------------------------------------------------------------

(b) If the Executive is deemed on the date of “separation from service” to be a
“specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is specified as subject to this Section, such payment or benefit
shall be made or provided at the date which is the earlier of (A) the expiration
of the six (6)-month period measured from the date of such “separation from
service” of the Executive, and (B) the date of the Executive’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 7.16 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and any remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein. If a payment is to be
made promptly after a date, it shall be made within sixty (60) days thereafter.

(c) Any expense reimbursement under this Agreement shall be made promptly upon
Executive’s presentation to the Company of evidence of the fees and expenses
incurred by the Executive and in all events on or before the last day of the
taxable year following the taxable year in which such expense was incurred by
the Executive, and no such reimbursement or the amount of expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year, except for (i) the limit on the
amount of outplacement costs and expenses reimbursable pursuant to
Section 5.1(c) and (ii) any limit on the amount of expenses that may be
reimbursed under an arrangement described in Code Section 105(b).

7.17    Survival. As provided in Section 1.3 with respect to expiration of the
Term, Articles VI and VII and specified parts of Articles IV and V shall survive
the termination or expiration of this Agreement for any reason.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

ORTHOFIX INC.     EXECUTIVE  

/s/ Jeffrey M. Schumm

     

/s/ Robert S. Vaters

   

Name:

 

Jeffrey M. Schumm

   

Robert S. Vaters, an individual

 

Title:

 

Secretary

     

Guaranty by Parent

Parent (Orthofix International N.V.) is not a party to this Agreement, but joins
in this Agreement for the sole purpose of guaranteeing the obligations of the
Company to pay, provide, or reimburse the Executive for all cash or other
benefits provided for in this Agreement, including the provision of all benefits
in the form of, or related to, securities of Parent and to elect or appoint
Executive to the positions with Parent and provide Executive with the authority
relating thereto as contemplated by Section 1.1 of this Agreement, and to ensure
the Board will take the actions required of it hereby.

 

ORTHOFIX INTERNATIONAL N.V.  

/s/ James F. Gero

   

Name:

 

James F. Gero

 

Title:

 

Chairman of the Board

 

 

22



--------------------------------------------------------------------------------

EXHIBIT A

Definitions

For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:

“Base Amount” shall mean an amount equal to the sum of:

(i) the Executive’s annual base salary at the highest annual rate in effect at
any time during the Term; and

(ii) the greater of (i) the Executive’s target bonus under Section 2.3 in effect
during the fiscal year in which termination of employment occurs, or (ii) the
average of the Incentive Compensation (as defined in Section 2.3) actually
earned by the Executive (A) with respect to the two consecutive annual Incentive
Compensation periods ending immediately prior to the year in which termination
of the Executive’s employment with the Company occurs or, (B) if greater, with
respect to the two consecutive annual Incentive Compensation periods ending
immediately prior to the Change of Control Date or the Potential Change of
Control Date; provided, however, that if the Executive was not eligible for
Incentive Compensation for such two consecutive Incentive Compensation periods,
the amount included pursuant to this clause (ii) shall be the Incentive
Compensation paid to the Executive for the most recent annual Incentive
Compensation Period. In the event the Incentive Compensation paid to the
Executive for any such prior Incentive Compensation period represented a pro
rated full-year amount because the Executive was not employed by the Company for
the entire Incentive Compensation period, the Incentive Compensation paid to the
Executive for such period for purposes of this clause (ii) shall be an amount
equal to such pro-rated full-year amount.

“Board” shall mean the Board of Directors of Parent. Any obligation of the Board
other than termination for Cause under this Agreement may be delegated to an
appropriate committee of the Board, including its compensation committee, and
references to the Board herein shall be references to any such committee, as
appropriate.

“Cause” shall mean termination of the Executive’s employment because of the
Executive’s: (i) involvement in fraud, misappropriation or embezzlement related
to the business or property of the Company; (ii) conviction for, or guilty plea
to, or plea of nolo contendere to, a felony or crime of similar gravity in the
jurisdiction in which such conviction or guilty plea occurs; (iii) intentional
wrongful disclosure of Confidential Information or other intentional wrongful
violation of Article VI; (iv) willful commission by the Executive of acts that
are dishonest and demonstrably and materially injurious to a member of the
Parent Group, monetarily or otherwise; (v) willful or material violation of, or
willful or material noncompliance with, any securities law, rule or regulation
or stock exchange listing rule adversely affecting the Parent Group including
without limitation (a) if the Executive has undertaken to provide any chief
executive officer or principal executive officer certification required under
the Sarbanes-Oxley Act of 2002, including the rules and regulations promulgated
thereunder (the “Sarbanes-Oxley Act”), and he willfully or materially fails to
take reasonable and appropriate steps to determine whether or not the
certificate was accurate or otherwise in compliance with the

 

23



--------------------------------------------------------------------------------

requirements of the Sarbanes-Oxley Act or (b) the Executive’s willful or
material failure to establish and administer effective systems and controls
applicable to his area of responsibility necessary for the Parent to timely and
accurately file reports pursuant to Section 13 or 15(d) of the Exchange Act; or
(vi) failure to relocate his primary residence to the Dallas/Fort Worth, Texas
metropolitan area prior to August 1, 2013, in accordance with Section 1.4. No
act or omission shall be deemed willful or material for purposes of this
definition if taken or omitted to be taken by Executive in a good faith belief
that such act or omission to act was in the best interests of the Parent Group
or if done at the express direction of the Board.

“Change of Control” shall occur upon any of the following events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act), in any
individual transaction or series of related transactions, of 50% or more of
either (A) the then outstanding shares of common stock of Parent (the
“Outstanding Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of Parent entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from Parent, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from Parent; (2) any
acquisition by Parent; (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Parent or any entity controlled by
Parent; or (4) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this definition of Change of
Control;

(ii) a change in the composition of the Board such that the individuals who as
of the Effective Date constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this paragraph, that any individual who becomes a member of the
Board subsequent to the Effective Date, whose appointment, election, or
nomination for election by Parent’s shareholders was approved by a vote of at
least a majority of those individuals who are members of the Board and who were
also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but provided further that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board;

(iii) consummation of a reorganization, merger, consolidation or other business
combination or the sale or other disposition of all or substantially all of the
assets of Parent (including assets that are shares held by Parent in its
subsidiaries) (any such transaction, a “Business Combination”); expressly
excluding, however, any such Business Combination pursuant to which all of the
following conditions are met: (A) all or substantially all of the Person(s) who
are the beneficial owners of the Outstanding

 

24



--------------------------------------------------------------------------------

Common Stock and Outstanding Voting Securities, respectively, immediately prior
to such Business Combination will beneficially own, directly or indirectly, more
than 50% of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns Parent or all or substantially
all of Parent’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Common Stock and Outstanding Voting
Securities, as the case may be, (B) no Person (other than Parent, any employee
benefit plan (or related trust) of Parent or such entity resulting from such
Business Combination) will beneficially own, directly or indirectly, 50% or more
of, respectively, the outstanding shares of common stock of the entity resulting
from such Business Combination or the combined voting power of the outstanding
voting securities of such entity entitled to vote generally in the election of
directors except to the extent that such ownership existed prior to the Business
Combination, and (C) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
entity resulting from such Business Combination;

(iv) the approval by the shareholders of Parent of a complete liquidation or
dissolution of Parent;

(v) the Parent Group (or any of them) shall sell or dispose of, in a single
transaction or series of related transactions, business operations that
generated two-thirds of the consolidated revenues of the Parent Group
(determined on the basis of Parent’s four most recently completed fiscal
quarters for which reports have been filed under the Exchange Act) and such
disposal shall not be exempted pursuant to clause (iii) of this definition of
Change of Control;

(vi) Parent files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) that a
change of control of Parent has or may have occurred or will or may occur in the
future pursuant to any then-existing agreement or transaction; notwithstanding
the foregoing, unless determined in a specific case by a majority vote of the
Board, a “Change of Control” shall not be deemed to have occurred solely
because: (A) an entity in which Parent directly or indirectly beneficially owns
50% or more of the voting securities, or any Parent-sponsored employee stock
ownership plan, or any other employee plan of Parent or the Company, either
files or becomes obligated to file a report or a proxy statement under or in
response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any
successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by form or report or item therein, disclosing
beneficial ownership by it of shares of stock of Parent, or because Parent
reports that a change of control of Parent has or may have occurred or will or
may occur in the future by reason of such beneficial ownership or (B) any
Parent-sponsored employee stock ownership plan, or any other employee plan of
Parent or the Company, either files or becomes obligated to file a report or a
proxy statement under or in response to Schedule 13D, Schedule 14D-

 

25



--------------------------------------------------------------------------------

1, Form 8-K or Schedule 14A (or any successor schedule, form or report or item
therein) under the Exchange Act, disclosing beneficial ownership by form or
report or item therein, disclosing beneficial ownership by it of shares of stock
of Parent, or because Parent reports that a change of control of Parent has or
may have occurred or will or may occur in the future by reason of such
beneficial ownership; or

(vii) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this definition.

Notwithstanding the above definition of Change of Control, the Board, in its
sole discretion, may determine that a Change of Control has occurred for
purposes of this Agreement, even if the events giving rise to such Change of
Control are not expressly described in the above definition.

“Change of Control Date” shall mean the date on which a Change of Control
occurs.

“Change of Control Period” shall mean the 24 month period commencing on the
Change of Control Date; provided, however, if the Company terminates the
Executive’s employment with the Company prior to the Change of Control Date but
on or after a Potential Change of Control Date, and it is reasonably
demonstrated that the Executive’s (i) employment was terminated at the request
of an unaffiliated third party who has taken steps reasonably calculated to
effect a Change of Control or (ii) termination of employment otherwise arose in
connection with or in anticipation of the Change of Control, then the “Change of
Control Period” shall mean the 24 month period beginning on the date immediately
prior to the date of the Executive’s termination of employment with the Company.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Competing Business” means any business or activity that (i) competes with any
member of the Parent Group for which the Executive performed services or the
Executive was involved in for purposes of making strategic or other material
business decisions and involves (ii) (A) the same or substantially similar types
of products or services (individually or collectively) manufactured, marketed or
sold by any member of the Parent Group during Term or (B) products or services
so similar in nature to that of any member of the Parent Group during Term (or
that any member of the Parent Group will soon thereafter offer) that they would
be reasonably likely to displace substantial business opportunities or customers
of the Parent Group.

“Confidential Information” shall include Trade Secrets and includes information
acquired by the Executive in the course and scope of his activities under this
Agreement, including information acquired from third parties, that (i) is not
generally known or disseminated outside the Parent Group (such as non-public
information), (ii) is designated or marked by any member of the Parent Group as
“confidential” or reasonably should be considered confidential or proprietary,
or (iii) any member of the Parent Group indicates through its policies,
procedures, or other instructions should not be disclosed to anyone outside the
Parent Group. Without limiting the foregoing definitions, some examples of
Confidential Information under this Agreement include (a) matters of a technical
nature, such as scientific, trade or engineering secrets, “know-how”, formulae,
secret processes, inventions, and research and development plans or projects

 

26



--------------------------------------------------------------------------------

regarding existing and prospective customers and products or services,
(b) information about costs, profits, markets, sales, customer lists, customer
needs, customer preferences and customer purchasing histories, supplier lists,
internal financial data, personnel evaluations, non-public information about
medical devices or products of any member of the Parent Group (including future
plans about them), information and material provided by third parties in
confidence and/or with nondisclosure restrictions, computer access passwords,
and internal market studies or surveys and (c) and any other information or
matters of a similar nature.

“Disability” as used in this Agreement shall have the meaning given that term by
any disability insurance the Company carries at the time of termination that
would apply to the Executive. Otherwise, the term “Disability” shall mean the
inability of the Executive to perform his duties and responsibilities under this
Agreement as a result of a physical or mental illness, disease or personal
injury he has incurred. Any dispute as to whether or not the Executive has a
“Disability” for purposes of this Agreement shall be resolved by a physician
reasonably satisfactory to the Board and the Executive (or his legal
representative, if applicable). If the Board and the Executive (or his legal
representative, if applicable) are unable to agree on a physician, then each
shall select one physician and those two physicians shall pick a third physician
and the determination of such third physician shall be binding on the parties.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Good Reason” shall mean the occurrence of any of the following without the
written consent of the Executive: (i) any duties, functions or responsibilities
are assigned to the Executive that are materially inconsistent with the
Executive’s duties, functions or responsibilities with the Company or the Parent
as contemplated or permitted by Section 1.1; (ii) any action by the Company or
the Parent that results in a material adverse change in the nature or scope of
the position, power, duties, functions, responsibilities or authorities of the
Executive with the Company or the Parent from those contemplated or permitted by
Section 1.1; (iii) the base salary of the Executive is materially reduced,
unless a reduction in accordance with Section 2.2; (iv) there is a material
adverse change or termination of the Executive’s right to participate, on a
basis substantially consistent with practices applicable to senior executives of
the Company generally, in any bonus, incentive, profit-sharing, stock option,
stock purchase, stock appreciation, restricted stock, discretionary pay or
similar policy, plan, program or arrangement of the Company, or any material
adverse failure to provide the compensation and benefits contemplated by
Sections 2.3, 2.4, 2.5 and Article III, except where necessary to avoid the
imposition of any additional tax under Section 409A of the Code; (v) there is a
material termination or denial of the Executive’s right, on a basis
substantially consistent with practices applicable generally to senior
executives of the Company, to participate in and receive service credit for
benefits as provided under, all life, accident, medical payment, health and
disability insurance, retirement, pension, salary continuation, expense
reimbursement and other employee and perquisite policies, plans, programs and
arrangements that generally are made available to senior executives of the
Company, except for any arrangements that the Board adopts for select senior
executives to compensate them for special or extenuating circumstances or as
needed to comply with applicable law or as necessary to avoid the imposition of
any additional tax under Section 409A, or (vi) any material breach by the
Company of its representations under Section 7.7(b), or the guaranty by Parent
on the signature page of the Agreement.

 

27



--------------------------------------------------------------------------------

“Parent” shall mean Orthofix International N.V., an entity organized under the
laws of Curacao.

“Parent Group” shall mean Parent, together with its subsidiaries including the
Company.

“Person” shall include individuals or entities such as corporations,
partnerships, companies, firms, business organizations or enterprises, and
governmental or quasi-governmental bodies.

“Potential Change of Control” shall mean the earliest to occur of: (i) the date
on which Parent executes an agreement or letter of intent, the consummation of
the transactions described in which would result in the occurrence of a Change
of Control or (ii) the date on which the Board approves a transaction or series
of transactions, the consummation of which would result in a Change of Control,
and ending when, in the opinion of the Board, the Parent (or the Company) or the
respective third party has abandoned or terminated any Potential Change of
Control.

“Potential Change of Control Date” shall mean the date on which a Potential
Change of Control occurs; provided, however, such date shall become null and
void when, in the opinion of the Board, the Parent (or the Company) or the
respective third party has abandoned or terminated any Potential Change of
Control.

“Prohibited Area” means North America, South America and the European Union,
which Prohibited Area the parties have agreed to as a result of the fact that
those are the geographic areas in which the members of the Parent Group conduct
a preponderance of their business and in which the Executive provides
substantive services to the benefit of the Parent Group.

“Section 409A” shall mean Section 409A of the Code and regulations promulgated
thereunder (and any similar or successor federal or state statute or
regulations).

“Trade Secrets” are information of special value, not generally known to the
public that any member of the Parent Group has taken steps to maintain as secret
from Persons other than those selected by any member of the Parent Group.

 

28